Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143455                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  LINDA A. KIRBY,                                                                                          Brian K. Zahra,
             Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 143455
                                                                    COA: 300848
                                                                    WCAC: 10-000038
  GENERAL MOTORS CORPORATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 12, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE in part the decision of the Workers’
  Compensation Appellate Commission (WCAC) and we REMAND this case to the Board
  of Magistrates for the reasons set forth in the WCAC dissenting opinion. On remand, the
  magistrate shall determine, on the basis of the existing record, whether the plaintiff met
  her burden of proving that her wage loss following her retirement was due to her work-
  related disability, rather than her retirement. MCL 418.301(4); Sington v Chrysler Corp,
  467 Mich 144, 160-161 including n 11 (2002).

        MARILYN KELLY and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           t1116                                                               Clerk